Case 1:21-cv-01009-DNH-ML Document 16-39 Filed 09/22/21 Page 1 of 5




         Exhibit MM
                   Case 1:21-cv-01009-DNH-ML Document 16-39 Filed 09/22/21 Page 2 of 5
                                                              Morbidity and Mortality Weekly Report



  Disparities in COVID-19 Vaccination Coverage Among Health Care Personnel
  Working in Long-Term Care Facilities, by Job Category, National Healthcare
                  Safety Network — United States, March 2021
             James T. Lee, MD1,2; Sandy P. Althomsons MA, MHS1; Hsiu Wu, MD1; Daniel S. Budnitz, MD1; Elizabeth J. Kalayil, MPH1,3;
       Megan C. Lindley, MPH1; Cassandra Pingali, MPH1; Carolyn B. Bridges, MD1; Andrew I. Geller, MD1; Amy Parker Fiebelkorn, MSN, MPH1;
                                      Samuel B. Graitcer, MD1; James A. Singleton, PhD1; Suchita A. Patel, DO1



  Residents of long-term care facilities (LTCFs) and health care                          LTCFs voluntarily reported HCP COVID-19 vaccination
personnel (HCP) working in these facilities are at high risk for                       data using the NHSN COVID-19 vaccination modules through
COVID-19–associated mortality. As of March 2021, deaths                                April 4, 2021. Coverage was assessed among LTCF HCP,
among LTCF residents and HCP have accounted for almost                                 stratified by job category (denominator).¶ Vaccinated HCPs
one third (approximately 182,000) of COVID-19–associated                               (numerator) were those who were vaccinated at the facility or
deaths in the United States (1). Accordingly, LTCF residents                           had documentation of receipt of COVID-19 vaccination else-
and HCP were prioritized for early receipt of COVID-19 vac-                            where. The module required responses for the total number of
cination and were targeted for on-site vaccination through the                         HCP and their COVID-19 vaccinations status; subtotals by job
federal Pharmacy Partnership for Long-Term Care Program                                categories were optional. Facilities were included for analysis
(2). In December 2020, CDC’s National Healthcare Safety                                only if they had reported nonzero values for the number of
Network (NHSN) launched COVID-19 vaccination mod-                                      HCP and their vaccination status by every job category in the
ules, which allow U.S. LTCFs to voluntarily submit weekly                              most recent weekly report submitted through NHSN during
facility-level COVID-19 vaccination data.* CDC analyzed                                March 1–April 4, 2021. Reported HCP job categories were
data submitted during March 1–April 4, 2021, to describe                               1) physicians and advanced practice providers (residents, fellows,
COVID-19 vaccination coverage among a convenience sample                               advanced practice nurses, and physician assistants); 2) therapists
of HCP working in LTCFs, by job category, and compare HCP                              (respiratory, occupational, physical, speech, and music therapists,
vaccination coverage rates with social vulnerability metrics of                        and therapy assistants); 3) ancillary services employees (environ-
the surrounding community using zip code tabulation area                               mental, laundry, maintenance, and dietary services); 4) nurses
(zip code area) estimates. Through April 4, 2021, a total of                           (registered nurses and licensed practical/vocational nurses);
300 LTCFs nationwide, representing approximately 1.8% of                               5) aides (certified nursing assistants, nurse aides, medication
LTCFs enrolled in NHSN, reported that 22,825 (56.8%) of                                aides, and medication assistants); and 6) other HCP (personnel
40,212 HCP completed COVID-19 vaccination.† Vaccination                                not included in the preceding categories, including contract staff
coverage was highest among physicians and advanced practice                            members, students, and other nonemployees).
providers (75.1%) and lowest among nurses (56.7%) and aides                               Vaccination coverage for aides, the largest HCP category, was
(45.6%). Among aides (including certified nursing assistants,                          further assessed by social indicators within the zip code area of
nurse aides, medication aides, and medication assistants), cov-                        the LTCF, including median income and percentage of adults
erage was lower in facilities located in zip code areas with higher                    belonging to racial and ethnic minority groups, percentage liv-
social vulnerability (social and structural factors associated                         ing in poverty, and percentage without a high school diploma;
with adverse health outcomes), corresponding to vaccination                            social indicator data were obtained from the 2019 American
disparities present in the wider community (3). Additional                             Community Survey.** Tertiles (higher, moderate, and low)
efforts are needed to improve LTCF immunization policies                               were calculated for each indicator based on the national
and practices, build confidence in COVID-19 vaccines, and                              distribution of zip code areas; facilities in the corresponding
promote COVID-19 vaccination. CDC and partners have                                    zip code area were assigned to each tertile. Because this was a
prepared education and training resources to help educate                              convenience sample, with likely intra-facility or locality clus-
HCP and promote COVID-19 vaccination coverage among                                    tering in vaccination behavior, confidence intervals were not
LTCF staff members.§                                                                   calculated, nor was statistical testing for percentages performed.
                                                                                       One LTCF was excluded from this analysis because a corre-
* https://www.medrxiv.org/content/10.1101/2021.05.14.21257224v1
† Completed COVID-19 vaccination was defined as 2 doses of Pfizer-BioNTech or          sponding zip code area was missing. Data were downloaded
  Moderna or 1 dose of the Janssen (Johnson & Johnson) COVID-19 vaccines. https://
  www.cdc.gov/vaccines/covid-19/clinical-considerations/covid-19-vaccines-us.html       ¶ https://www.cdc.gov/nhsn/forms/57.219-p.pdf
§ https://www.cdc.gov/vaccines/covid-19/toolkits/long-term-care/index.html
                                                                                       ** https://www.census.gov/programs-surveys/acs



1036                   MMWR / July 30, 2021 / Vol. 70 / No. 30              US Department of Health and Human Services/Centers for Disease Control and Prevention
                  Case 1:21-cv-01009-DNH-ML Document 16-39 Filed 09/22/21 Page 3 of 5
                                                        Morbidity and Mortality Weekly Report



for analysis on April 7, 2021, and all analyses were conducted                  TABLE 1. COVID-19 vaccination coverage of health care professionals,
using SAS statistical software (version 9.4; SAS Institute). This               by job category, in 300 long-term care facilities reporting to the National
                                                                                Healthcare Safety Network — United States, March 1–April 4, 2021
activity was reviewed by CDC and conducted consistent with
                                                                                                                                         No. (%)
applicable federal law and CDC policy.††
  During March 1–April 4, a total of 1,898 LTCFs volun-                                                                                                    Recent
                                                                                                 No. of              Fully            Declined           SARS-CoV-2
tarily reported HCP COVID-19 vaccination data, including                        HCP job category HCP              vaccinated         vaccination          infection
300 (16%) facilities from 47 states§§ that reported numbers                     Aides*                 12,670      5,778 (45.6)       4,204 (33.2)          382 (3.0)
for HCP and vaccination status for every job category in                        Ancillary services      9,116      5,337 (58.5)       2,374 (26.0)          172 (1.9)
                                                                                 employees†
the most recent weekly report submitted through NHSN                            Nurses§                 8,622      4,887 (56.7)       2,359 (27.4)          196 (2.3)
(Supplementary Table 1, https://stacks.cdc.gov/view/                            Therapists¶             3,028      2,095 (69.2)         527 (17.4)           51 (1.7)
cdc/108137). Among 40,212 HCP from these LTCFs, 22,825                          Physicians and          1,284        964 (75.1)         142 (11.1)            9 (0.7)
                                                                                 advanced
(56.8%) had completed COVID-19 vaccination (Table 1). In                         practice
this convenience sample, the group with the highest percentage                   providers**
                                                                                Other HCP††            5,492  3,764 (68.5)            794 (14.5)            78 (1.4)
of reported fully vaccinated HCP were physicians and other
                                                                                All staff members     40,212 22,825 (56.8)         10,400 (25.9)           888 (2.2)
advanced practice providers (75.1%), followed by therapists
                                                                                Abbreviation: HCP = health care personnel.
(69.2%), ancillary services employees (58.5%), nurses (56.7%),                   * Certified nursing assistants, nurse aides, medication aides, and medication assistants.
and aides (45.6%). Coverage was 68.5% among other HCP                            † Environmental, laundry, maintenance, and dietary services.
                                                                                 § Registered nurses and licensed practical/vocational nurses.
not reported in these categories (e.g., students and contrac-                    ¶ Respiratory, occupational, physical, speech, and music therapists, and
tors). The proportion of persons who declined COVID-19                             therapy assistants.
                                                                                ** Physicians, residents, fellows, advanced practice nurses, and physician assistants.
vaccination ranged from 11.1% among physicians to 33.2%                         †† Personnel not included in the preceding categories, including contract staff
among aides. Reported recent COVID-19 infections ranged                            members, students, and other nonemployees.
from 0.7% among physicians to 3.0% among aides. The per-
centage of aides who were completely vaccinated was lower                       TABLE 2. COVID-19 vaccination coverage among aides,* by selected social
                                                                                vulnerability metrics and tertile — United States, March 1–April 4, 2021
among those working in facilities located in zip code areas
                                                                                                                   Vulnerability tertile, no. vaccinated/total (%)
with higher proportions of ethnic and racial minorities (43.5%
versus 50.5%), lower household median income (40.5% versus                       Social vulnerability metric          Higher            Moderate               Low
48.1%), higher poverty (42.4% versus 49.2%), and lower high                     Percentage in racial/ethnic        2,794/6,416         2,379/5,056          605/1,198
                                                                                 minority group†                      (43.5)              (47.1)              (50.5)
school completion (42.2% versus 49.3%) (Table 2).                               Median income§                     1,245/3,072         1,843/4,005         2,690/5,593
                                                                                                                      (40.5)              (46.0)              (48.1)
                              Discussion                                        Percentage living in               1,865/4,397         1,705/3,783         2,208/4,490
                                                                                 poverty¶                             (42.4)              (45.1)              (49.2)
  In March 2021, data from a convenience sample of 300                          Percentage without high            1,577/3,739         1,997/4,460         2,204/4,471
LTCFs across the United States indicated disparities in HCP                      school diploma**                     (42.2)              (44.8)              (49.3)
COVID-19 vaccination coverage, with a 30 percentage-point                         * Certified nursing assistants, nurse aides, medication aides, and medication assistants.
                                                                                  † Higher vulnerability tertile: zip code areas with >17.4% persons belonging
difference in coverage between physicians and other advanced                        to racial/ethnic minorities; moderate: 17.4%–96.0%; low: <4.0%.
practice providers (75.1%) and aides (45.6%). Among aides,                        § Higher vulnerability tertile: zip code areas with household median income

lower vaccination coverage was observed in those facilities                         ≤$48,770; moderate: median income >$48,770 through ≤64,741; low: median
                                                                                    income >$64,741.
located in more socially vulnerable zip code areas. Together,                     ¶ Higher vulnerability tertile: zip code areas with >15.5% of households living

these data suggest that vaccination disparities among job                           under the federal poverty line; moderate: 15.5%–8.1%; low: ≤8.0%.
                                                                                 ** Higher vulnerability tertile: zip code areas with >13.6% of persons aged ≥25 years
categories likely mirror social disparities in general as well                      without a high school diploma or equivalent; moderate: 13.6%–6.9%; low: <6.9%.
as disparities in the surrounding communities. These find-
ings suggest that vaccination promotion and outreach efforts
focused on socially vulnerable and marginalized groups and                      occurred through unvaccinated staff members (5). This find-
communities could help address inequities (4).                                  ing also has equity implications: national data indicated that
  One concern is that nurses and aides in this sample, who                      aides in nursing homes are disproportionately women and
have the most patient contact, had the lowest vaccination                       members of racial and ethnic minority groups, with median
coverage. COVID-19 outbreaks have occurred in LTCFs                             hourly wages of $13–$15 per hour¶¶ (6); aides are also more
in which residents were highly vaccinated, but transmission                     likely to have underlying conditions that put them at risk for
                                                                                adverse outcomes from COVID-19 (7). As vaccination was
†† 45 C.F.R. part 46.102(l)(2), 21 C.F.R. part 56; 42 U.S.C. Sect. 241(d);
   5 U.S.C. Sect. 552a; 44 U.S.C. Sect. 3501 et seq.                            ¶¶   https://phinational.org/wp-content/uploads/2020/01/Its-Time-to-Care-2020-
§§ No LTCFs were included from Delaware, Minnesota, or Montana.                      PHI.pdf



US Department of Health and Human Services/Centers for Disease Control and Prevention          MMWR / July 30, 2021 / Vol. 70 / No. 30                               1037
                 Case 1:21-cv-01009-DNH-ML Document 16-39 Filed 09/22/21 Page 4 of 5
                                                        Morbidity and Mortality Weekly Report



                                                                                member turnover in some job categories, including aides,
  Summary
                                                                                relative to other job categories, might lead to changes in vac-
  What is already known about this topic?
                                                                                cination coverage.
  Residents of long-term care facilities (LTCFs) and health care                   Low vaccination coverage among LTCF staff members high-
  personnel (HCP) who work in these facilities were prioritized for
  early COVID-19 vaccination. Achieving high coverage in this
                                                                                lights disparities across HCP groups, and in the surrounding
  setting is critical to preventing additional outbreaks.                       communities. Additional efforts are warranted to improve
  What is added by this report?
                                                                                LTCF immunization policies and vaccination practices, build
                                                                                HCP confidence in COVID-19 vaccines, and encourage vac-
  During March 2021, 300 LTCFs reported COVID-19 vaccination
  coverage for their HCP. COVID-19 vaccination coverage was                     cination among persons who have been economically or socially
  highest among physicians (75.1%) and lowest among aides                       marginalized. On May 11, 2021 the Centers for Medicare
  (45.6%). Vaccination coverage among aides was lower in facilities             & Medicaid Services (CMS) published an interim final rule
  located in zip code areas with higher levels of social vulnerability.         requiring LTCFs to educate HCP on COVID-19 vaccines,
  What are the implications for public health practice?                         offer vaccination, and report vaccination status to NHSN***
  Additional efforts to improve LTCF immunization practices,                    (8). CDC and partners have prepared education and train-
  build confidence in COVID-19 vaccines, and promote COVID-19                   ing resources to help educate HCP and promote vaccination
  vaccination are needed.                                                       coverage among LTCF staff members.††† Finally, LTCFs could
                                                                                consider best practices from influenza campaigns, which found
made available on site and lower vaccination rates reflected                    that employer vaccination requirements were associated with
higher declination rates, vaccine hesitancy might have been an                  the highest vaccination coverage (9).
important contributor to undervaccination in these facilities.
   The finding that vaccination coverage among aides was lower                   *** CDC and CMS data are available at the following: https://www.cdc.gov/
                                                                                     nhsn/covid19/ltc-vaccination-dashboard.html and https://data.cms.gov/
among those working at LTCFs located in zip code areas with                          covid-19/covid-19-nursing-home-data
higher social vulnerability is consistent with an earlier analysis               ††† https://www.cdc.gov/vaccines/covid-19/toolkits/long-term-care/index.html

of overall county-level vaccination coverage by indices of social
vulnerability (3); however, similar patterns among LTCF staff                                             Acknowledgments
members are notable because on-site vaccination removed a
                                                                                  Long-term care facility staff members; state and local health
number of barriers to vaccination, including travel, scheduling,                departments; National Healthcare Safety Network team; CDC
and need to take time off from work.                                            COVID-19 Vaccine Task Force; Andrea Benin, Jeneita Bell, CDC;
   The findings in this report are subject to at least five limita-             Cindy Weinbaum.
tions. First, facilities included in this analysis had completed                 Corresponding author: James T. Lee, yvr0@cdc.gov.
a series of optional fields in a voluntary NHSN COVID-19
                                                                                 1CDC COVID-19 Response Team; 2Epidemic Intelligence          Service, CDC;
vaccination module. The 300 facilities presented represent                       3Lantana Consulting Group, Inc., East Thetford, Vermont.
<2% of the >17,000 LTCFs enrolled in NHSN; thus, the
findings from this nonprobability–based convenience sample                        All authors have completed and submitted the International
are not generalizable to all LTCFs. Second, LTCFs reported                      Committee of Medical Journal Editors form for disclosure of potential
                                                                                conflicts of interest. No potential conflicts of interest were disclosed.
aggregate weekly data, preventing person-level analysis (e.g.,
by race/ethnicity) and possibly resulting in duplication of                                                    References
reports, if, for example, HCP work at multiple facilities. Third,               1. The COVID Tracking Project. Long-term-care COVID tracker. Boston,
data on staff member numbers and numbers vaccinated were                           MA: Atlantic Media, the Atlantic Monthly Group; 2021. Accessed June 8,
self-reported by LTCFs and were not independently validated.                       2021. https://covidtracking.com/nursing-homes-long-term-care-facilities
                                                                                2. Gharpure R, Guo A, Bishnoi CK, et al. Early COVID-19 first-dose
Fourth, excluding LTCFs reporting zero values might exclude                        vaccination coverage among residents and staff members of skilled nursing
LTCFs with no vaccine coverage (as opposed to nonreporting),                       facilities participating in the pharmacy partnership for long-term care
thus inflating the estimated vaccination coverage. Finally, this                   program—United States, December 2020–January 2021. MMWR Morb
analysis captured vaccination patterns during March 2021,                          Mortal Wkly Rep 2021;70:178–82. PMID:33539332 https://doi.
                                                                                   org/10.15585/mmwr.mm7005e2
when most facilities had completed on-site vaccination through                  3. Hughes MM, Wang A, Grossman MK, et al. County-level COVID-19
the federal pharmacy program. Increasing availability and                          vaccination coverage and social vulnerability—United States, December 14,
acceptance of COVID-19 vaccinations in subsequent months                           2020–March 1, 2021. MMWR Morb Mortal Wkly Rep 2021;70:431–6.
                                                                                   PMID:33764963 https://doi.org/10.15585/mmwr.mm7012e1
might have resulted in higher coverage. However, higher staff




1038                 MMWR / July 30, 2021 / Vol. 70 / No. 30         US Department of Health and Human Services/Centers for Disease Control and Prevention
                  Case 1:21-cv-01009-DNH-ML Document 16-39 Filed 09/22/21 Page 5 of 5
                                                          Morbidity and Mortality Weekly Report


4. Kolbe A. Disparities in COVID-19 vaccination rates across racial and         7. Silver SR, Li J, Boal WL, Shockey TL, Groenewold MR. Prevalence of
   ethnic minority groups in the United States. Washington, DC: US                 underlying medical conditions among selected essential critical
   Department of Health and Human Services, Office of the Assistant                infrastructure workers—behavioral risk factor surveillance system,
   Secretary for Planning and Evaluation; 2021. https://aspe.hhs.gov/system/       31 states, 2017–2018. MMWR Morb Mortal Wkly Rep 2020;69:1244–9.
   files/pdf/265511/vaccination-disparities-brief.pdf                              PMID: 32914769 http://dx.doi.org/10.15585/mmwr.mm6936a3
5. Cavanaugh AM, Fortier S, Lewis P, et al. COVID-19 outbreak associated        8. Center for Clinical Standards and Quality/Quality and Safety Oversight
   with a SARS-CoV-2 R.1 lineage variant in a skilled nursing facility after       Group. Interim final rule—COVID-19 vaccine immunization requirements
   vaccination program—Kentucky, March 2021. MMWR Morb Mortal                      for residents and staff. Baltimore, MD: US Department of Health and
   Wkly Rep 2021;70:639–43. PMID:33914720 https://doi.org/10.15585/                Human Services, Centers for Medicare & Medicaid. 2021. https://www.
   mmwr.mm7017e2                                                                   cms.gov/files/document/qso-21-19-nh.pdf
6. Bureau of Labor Statistics. May 2020 national occupational employment        9. Black CL, Yue X, Ball SW, et al. Influenza vaccination coverage among
   and wage estimates. Washington, DC: US Department of Labor, Bureau              health care personnel—United States, 2017–18 influenza season. MMWR
   of Labor Statistics; 2021. Accessed May 1, 2021. https://www.bls.gov/           Morb Mortal Wkly Rep 2018;67:1050–4. PMID:30260944 https://doi.
   oes/current/oes_nat.htm#00-0000                                                 org/10.15585/mmwr.mm6738a2




US Department of Health and Human Services/Centers for Disease Control and Prevention      MMWR / July 30, 2021 / Vol. 70 / No. 30                  1039
